Citation Nr: 0020283	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  99-08 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
disunited fracture of the left navicular, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel






INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue on appeal has been obtained. 

2.  The residuals of a disunited fracture of the left 
navicular are productive of limitation of motion, but useful 
motion of the left wrist remains.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a disunited fracture of the left navicular have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5214, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Additionally, 
the facts relevant to the claim have been properly developed 
and the statutory obligation of VA to assist the veteran in 
the development of the claim has been satisfied.  Id.


Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

Service connection for residuals of a fracture of the left 
navicular was granted in an August 1973 rating decision, with 
a 10 percent rating assigned effective from November 29, 
1972.  The 10 percent rating has remained in effect since 
then.  

Medical records from the Indiana State Prison dated reflect 
treatment on multiple occasions for a swollen and painful 
left wrist following physical activity.  An April 1995 report 
shows findings of minimal left wrist swelling and decreased 
range of motion in all planes.  An x-ray report dated in June 
1995 reveals a clinical impression of aseptic necrosis of the 
navicular bone with complicating adjacent arthritic changes.  
Also, in a separate June 1995 report, post-operative, post-
traumatic arthritis was noted.  In August 1996, it was noted 
that the veteran had a swollen, reddened posterior left wrist 
and that he could move his fingers but that such movement 
caused pain.  In a May 1997 progress note, left forearm 
muscle atrophy and wrist pain were noted; the clinical 
assessment included degenerative joint disease.  

The veteran underwent a VA examination in December 1998 at 
which no medical records were available for review.  The 
examiner noted that the veteran underwent corrective surgery 
for his left wrist fracture residuals during service and that 
the veteran had had only minimal local symptoms since that 
time.  The examiner reported that in 1979, bone grafting was 
considered necessary due to poor healing of the wrist joint 
bones, but the veteran had not received long-term care for 
the problem.  The veteran reported no flare-ups of joint 
disease and the disability was reported to have had minimal 
impact on the veteran's occupation and daily activities.  
Physical examination revealed that the veteran was wearing a 
semi-rigid bandage around the left wrist.  There was a 
longitudinal surgical scar measuring 4 to 5 centimeters on 
the volar surface of the left wrist.  The examiner observed 
no visible or palpable deformity and there was no tenderness 
with pressure.   The examiner described the veteran's left 
wrist dorsiflexion as "2 out of 20" degrees.  The veteran 
was able to achieve palmar flexion from 0 to 20 degrees.  
Radial and ulnar deviations were both 10 degrees.  The 
examiner diagnosed left wrist fracture residuals status post 
two surgical repairs.  X-rays showed evidence of a 
scaphonavicular fracture with apparent avascular necrosis of 
portions of the proximal fragment, nonspecific degenerative 
osteoarthritis of the radiocarpal articulation, and a huge 
cyst of the capitate.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (1999).

The RO has rated the disability under Diagnostic Code 5215, 
which provides that a 10 percent rating is warranted when 
limitation of wrist motion is such that dorsiflexion is less 
than 15 degrees or palmar flexion is limited to a position in 
line with the forearm, both for either the major or minor 
upper extremity.  38 C.F.R. § 4.71a. Diagnostic Code 5215.  

Ankylosis of the wrist of the minor upper extremity warrants 
an evaluation of 20 percent or higher, depending upon the 
position of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

The veteran contends that his service-connected left wrist 
disability is more severe than currently rated due to 
increased bone deterioration and arthritis.  

The evidence confirms that the veteran has severe limitation 
of motion of the left wrist, to include limitation due to 
pain.  Severe limitation of motion of the left wrist warrants 
a 10 percent evaluation under Diagnostic Code 5215.  It is 
clear that the veteran retains useful motion of the left 
wrist.  Therefore, the disability does not more nearly 
approximate the criteria for a higher evaluation than those 
for the currently assigned 10 percent rating.

The medical evidence shows that the veteran's scar from his 
left wrist surgery is not productive of tenderness, and there 
is no evidence that the scar produces any functional 
impairment.  Therefore, it does not warrant a separate 
compensable evaluation.  See Esteban v. Brown, 6 Vet.App. 
259, at 261-6 (1994).

The Board has considered the representative's contention that 
the December 1998 VA examination of the veteran was 
inadequate because the examiner did not assess function loss 
due to pain on motion, as required by DeLuca v. Brown, 8 
Vet. App. 202 (1999).  The Board notes that pain cannot be 
the basis for an award under a diagnostic code in excess of 
the maximum evaluation under that diagnostic code.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (even though 
there was evidence that the appellant had some functional 
loss due to pain in his wrist, a remand for the Board to 
consider functional loss due to pain was not appropriate 
because the appellant was already receiving the maximum 
disability rating available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 for limitation of motion of the wrist).  
Since the veteran is receiving the maximum evaluation for 
limitation of motion of the left wrist and the evidence of 
record, including the VA examination report, is adequate for 
the purpose of determining whether the veteran retains useful 
motion of the left wrist, the Board is of the opinion that a 
remand to afford the veteran another VA examination is not 
warranted.

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required frequent hospitalization for his left wrist 
disability.  The demonstrated manifestations of the 
disability are consistent with the assigned evaluation.  
There is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a disunited fracture of the left navicular is 
denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

